DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al. (US 8,068,282) in view of Contrata, JR et al. (US 2016/0270563 A1).
With regard to claim 9: Kastner et al. discloses a skylight assembly (figs. 1A and 2A-2B), comprising:
a frame (12) that is mounted to a structure (building) (col. 3, lines 56-59), the frame defining a central opening (figs. 1A and 2A-2B); and
a solar power unit (16) that is positioned in alignment with the central opening (figs. 1A and 2A-2B), wherein:
	the solar power unit (16) is electrically coupled with an external power storage unit (battery, 18).
	Kastner et al. does not disclose that the external power storage unit is positioned within the structure on which the frame is mounted and is located remotely from the skylight assembly.
	However, Contrata, JR. et al. disclose an external power storage unit (302, battery bank) positioned within a structure (attic space) located remotely from a solar power unit (par. 0038; fig. 3A).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skylight assembly of Kastner et al. to have the external power unit positioned within the structure such as taught by Contrata, JR. et al. in order to provide a desired aesthetic wherein the external power storage unit easily accessible and protected from outside elements.
Kastner et al. as  modified Contrata, JR. provides a skylight assembly with wiring from the solar power unit to the one or both of the external charging unit and the external power storage unit routed within the frame of the skylight assembly such that no additional holes are needed in the roof of the structure to accommodate the wiring from the solar power unit.  Should it be argued that the claimed combination would not result in wiring within the frame, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to route the wiring within the frame as the solar panel unit is located with the frame and an opening into the structure is already made as result of the skylight assembly in order to provide a convenient means of routing wiring.  No new or unpredictable results would be obtained from routing wiring within the frame.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claim 10: Kastner et al. discloses that the solar power unit (16) is mounted on a support structure (roof) of the structure (building) on which the frame (12) is installed (figs. 1A and 2A-2B).
With regard to claim 12: Kastner et al. discloses that the solar power unit is electrically coupled with skylight motor (20) (figs. 1A and 2A-2B; col. 5, lines 4-9).
With regard to claim 13: Kastner et al. discloses that the solar power unit (16) further comprises an integrated power storage unit (18, battery) (figs. 1A and 2A-2B).
With regard to claim 14: Kastner et al. discloses the solar power unit (16) including a damper (14) serving as a support structure covers an entirety of the central opening (figs. 1A and2A-2B; col. 6, lines 42-46).
With regard to claim 15: Kastner  et al. discloses that an additional solar power unit (16) positioned in alignment with the central opening (figs. 1A 2A-2B).
With regard to claim 16: Kastner  et al. discloses that discloses the solar power unit (16) is positioned in a center of the central opening with a border of the central opening remaining unobstructed (open damper 14) by the solar power unit (16) (fig. 2A).
With regard to claim 17: Kastner et al. discloses the solar power unit (16) is secured within the central opening using a mounting bracket (14, damper) (figs. 2A-2B).
With regard to claim 18: Kastner et al. discloses that the solar power unit (16) is removably coupled with the mounting bracket (14) (figs. 2A-2B).
With regard to claim 20: Kastner et al. discloses that the solar power unit (16) forms a frame that completely borders an outer portion of the central opening (fig. 1A). Examiner notes that term “portion” is interpreted as referring to a part or section of the central opening.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al. (US 8,068,282) in view of Contrata, JR et al. (US 2016/0270563 A1) and in further view of Martin et al. (US 2014/0238467 A1).
With regard to claim 11:  Kastner et al. in view of Contrata, JR. et al. does not disclose one or more of a power inverter and a charge controller. 
However, Martin et al. discloses a solar assembly including at least one power inverter and at least one charge controller (par. 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skylight assembly of Kastner et al. previously modified by Contrata, JR et al. to have one or more of a power inverter and a charge controller such as taught by Martin et al. in order to provide a means of transforming direct current to alternating current for use in electrical devices and a means of prevent overcharging of the external power storage unit. 

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kastner et al. (US 8,068,282) in view of Martin et al. (US 2014/0238467 A1).
With regard to claim 19: Kastner et al. discloses a skylight (figs. 1A and 2A-2B), comprising:
a frame (12) that is configured to be mounted to a structure (roof) (figs. 1A and 2A-2B; abstract; col. 3, lines 56-59), the frame (12) defining a central opening (figs. 2A-2B);
a solar power unit (16, solar cells) that is coupled with the frame (12) (figs. 1A and 2A-2B); and 
a skylight panel (dome-shape roof-top covering element) positioned above and covering the solar power unit (col. 3, lines 56-64), wherein the skylight panel (dome-shape roof-top covering element) capable of protecting the solar power unit (16) from environmental elements.
Kastner et al. does not disclose that the solar panel unit is electrically coupled with one or both of a power outlet and a trickle charger.
However, Martin et al. discloses an outlet (58) in electrical communication to batteries of solar panel units (14) (par. 0037). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the solar panel unit of Kastner et al. to include a plug in electrical communication with batteries of the solar panel unit such as taught by Martin et al. in order to provide a convenient and known means of using the power collected by the solar unit.
With regard to claim 21: Kastner et al. discloses that the solar power unit (16) forms a frame that completely borders an outer portion of the central opening (fig. 1A). Examiner notes that term “portion” is interpreted as referring to a part or section of the central opening.

Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered but they are not persuasive. 
	Regarding claim 9: Applicant argues Contrata fails to disclose a skylight assembly, the reference fails to teach or suggest a skylight assembly through which wire from the solar panel unit is routed.
Examiner respectfully disagrees, Kastner et al. as  modified Contrata, JR. provides a skylight assembly with wiring from the solar power unit within the frame.  In addition, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to route the wiring within the frame as the solar panel unit is located with the frame and an opening into the structure is already made as result of the skylight assembly in order to provide a convenient means of routing wiring.  No new or unpredictable results would be obtained from routing wiring within the frame.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to claim(s) 19 and 21 have been considered but are moot in view of the new grounds of rejection.
Allowable Subject Matter
Claims 1-3 and 7 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633